DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the empty boxes (e.g. 105, 135 and 140) in figures 1, 5, 8 and 9 should contain symbols or text indicating their functionality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of secondary windings wrapped at least around a portion of the transformer core” in claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 9 recites “comprising _a plurality”, which appears a typographical error of -- comprising a plurality --.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,171,568. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the US Patent discloses a resonant converter circuit comprising: a DC input providing an input voltage Vin; a plurality of solid state switches electrically coupled with the DC input; a transformer comprising: a transformer core, a primary side comprising a conductive sheet wrapped at least around a portion of the transformer core, the conductive sheet electrically coupled with the plurality of solid state switches; a secondary side comprising                         
                            Q
                            =
                            
                                
                                    1
                                
                                
                                    R
                                
                            
                             
                            
                                
                                    
                                        L
                                        s
                                    
                                    
                                        C
                                        s
                                    
                                
                            
                        
                     -Page 21-Docket No. E1916.10017US03wherein the resonant converter circuit produces output pulses at the circuit output Vout from the input voltage Vin to Vout = QnVin (see claim 1).
Regarding claim 2, the US Patent discloses the output pulses have a voltage greater than about 10 kV (see claim 1).
Regarding claim 3, the US Patent discloses the output pulses have a frequency greater than 25 kHz (see claim 1).
Regarding claim 4, the US Patent discloses a resonant frequency is greater than 100 kHz (see claim 2).
Regarding claim 5, the US Patent discloses the output pulses have an output power greater than 5 kW (see claim 3).
Regarding claim 6, the US Patent discloses the output pulses have an output power greater than 50 kW (see claim 4).
Regarding claim 7, the US Patent discloses the resonant converter circuit has a switching transition time less than 40 ns (see claim 5).
Regarding claim 8, the US Patent discloses the resonant converter circuit has a total circuit inductance less than about 300 nH as measured on a primary side of the transformer (see claim 6).
(see claim 7).
Regarding claim 10, the US Patent discloses the output pulses have a rise time, with a voltage slew rate greater than 109 V/s (see claim 8).
Regarding claim 11, the US Patent discloses the resonant converter circuit has a power density greater than 1 W/cm3 (see claim 9).
Regarding claim 12, the US Patent discloses the stray capacitance CS comprises more than 50% of a total circuit resonant capacitance C (see claim 1).
Regarding claim 13, the US Patent discloses a resonant converter circuit comprising: a transformer having: a transformer core; a conductive sheet wrapped at least around a portion of the transformer core; a plurality of secondary windings wrapped at least around a portion of the transformer core; a stray inductance, Ls, wherein the stray inductance, Ls, is not from an inductor; a stray capacitance, Cs, wherein the stray capacitance, Cs, is not from a capacitor; and a resistor with a resistance, R, in series with the transformer; wherein the resonant converter circuit produces a Q factor according to                         
                            Q
                            =
                            
                                
                                    1
                                
                                
                                    R
                                
                            
                             
                            
                                
                                    
                                        L
                                        s
                                    
                                    
                                        C
                                        s
                                    
                                
                            
                        
                     (see claim 10).
Regarding claim 14, the US Patent discloses the transformer has a turn ratio n and the resonant converter circuit produces an output voltage, Vout from an input voltage Vin according to Vout = QnVin (see claim 11).
Regarding claim 15, the US Patent discloses the resonant converter circuit produces a pulse with a voltage greater than about 10kV (see claim 12).
Regarding claim 16, the US Patent discloses the resonant converter circuit operates at a resonant frequency greater than 0.1 MHz (see claim 13).
Regarding claim 17, the US Patent discloses the resonant converter circuit produces pulses with a switching transition time less than 40 ns (see claim 14). 
(see claim 15).
Regarding claim 19, the US Patent discloses the resonant converter circuit operates with a total circuit capacitance less than about 100 pF as measured on a secondary side of the transformer (see claim 16).
Regarding claim 20, the US Patent discloses the output pulses have a rise time, with a voltage slew rate greater than 109 V/s (see claim 17).
Regarding claim 21, the US Patent discloses the resonant converter circuit produces output pulses with a power density greater than 1 W/cm3 (see claim 18).
Regarding claim 22, the US Patent discloses the resonant converter circuit does not include an inductor (see claim 19).
Regarding claim 23, the US Patent discloses the resonant converter circuit does not include a capacitor (see claim 20).
Regarding claim 24, the US Patent discloses a ratio between a peak output power and an average output power is greater than a factor of 10 (see claim 21).
Regarding claim 25, the US Patent discloses the stray inductance LS comprises more than 50% of a total circuit inductance (see claim 10).
Regarding claim 26, the US Patent discloses output pulses have a rise time with a voltage slew rate greater than 109 V/s (see claim 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-8, 10-18, 20-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2003/0227280), in view of Garrity et al. (US 8,410,889), hereinafter Garrity.
Regarding claim 1, Vinciarelli discloses (see figures 1-59) a resonant converter circuit (figure 12, part 92)(paragraph [0138]; the resonant circuit (i.e., the series circuit comprising resonant inductance 74, which may consist totally or partially of the leakage inductance of transformer 70, and resonant capacitor, 33)) comprising: a DC input providing an input voltage Vin (figure 12, part VIN); a plurality of solid state switches (figure 12, parts S1-S4) (figure 11) electrically coupled with the DC input (figure 12, part VIN); a transformer (figure 12, part transformer between 70 and 72) comprising: a transformer core (figure 12, part transformer core between 70 and 72) (paragraph [0136]; the core of the transformer 70), a primary side (figure 12, part primary upper side of transformer between 70 and 72) comprising a winding (figure 12, part winding of 70) wrapped at least around a portion of the transformer core  (figure 12, part transformer core between 70 and 72), the winding (figure 12, part winding of 70) electrically coupled with the plurality of solid state switches (figure 12, parts S1-S4); a secondary side (figure 12, part secondary lower side of transformer between 70 and 72) comprising a plurality of secondary windings (figure 12, part plurality of secondary windings of 72) wrapped at least around a portion of the transformer core (figure 12, part transformer core between 70 and 72), a stray inductance, Ls (figure 12, part LR), a stray capacitance, Cs (figure 12, part CR) (paragraph [0185]; the resonant capacitance, CR, was 52,000 pF and the resonant inductance, , and a turn ratio, n (figure 12, part turn ratio of transformer between 70 and 72); a resistor with a resistance, R, (figure 12, part intrinsic equivalent winding resistance of 70; example of this equivalent resistance is presented in figure 35, part Rtp)(paragraph [0147]; the transformer has a primary and secondary equivalent series resistance Rtp and Rts) disposed in series between the winding of the transformer (figure 12, part 70; example of this equivalent resistance is presented in figure 35, parts Rtp in series with 314) and the plurality of solid state switches (figure 12, parts S1-S4) (paragraph [0138]; the series circuit comprising resonant inductance 74, which may consist totally or partially of the leakage inductance of transformer 70, and resonant capacitor, 33); a plurality of rectifier diodes (figure 12, parts 52 and 54) coupled with the plurality of secondary windings (figure 12, part plurality of secondary windings of 72); and a circuit output (figure 12, part 56) coupled with the plurality of rectifier diodes (figure 12, parts 52 and 54); wherein the resonant converter circuit (figure 12, part 92) produces a Q factor (paragraph [0156]; The "quality factor" Q, of a series resonant converter) according to                          
                            Q
                            =
                            
                                
                                    1
                                
                                
                                    R
                                
                            
                             
                            
                                
                                    
                                        L
                                        s
                                    
                                    
                                        C
                                        s
                                    
                                
                            
                        
                      (this Q factor equation is inherent for the series RLC circuit presented in Vinciarelli. The series RLC circuit presented in figure 12, parts CR, LR and intrinsic equivalent winding resistance of 70 produce a Q factor according to this equation [                        
                            Q
                            =
                            
                                
                                    1
                                
                                
                                     
                                    i
                                    n
                                    t
                                    r
                                    i
                                    n
                                    s
                                    i
                                    c
                                     
                                    e
                                    q
                                    u
                                    i
                                    v
                                    a
                                    l
                                    e
                                    n
                                    t
                                     
                                    w
                                    i
                                    n
                                    d
                                    i
                                    n
                                    g
                                     
                                    r
                                    e
                                    s
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                
                            
                             
                            
                                
                                    
                                        L
                                        R
                                    
                                    
                                        C
                                        R
                                    
                                
                            
                        
                    ]. In order to provide more evidence about this inherent equation, the reference Ide (US 2009/0322307) teaches the Q factor equation [paragraph [0070]; Expression 2-7] for a series RLC circuit presented , and -Page 21-Docket No. E1916.10017US03wherein the resonant converter circuit (figure 12, part 92) produces output pulses at the circuit output (figure 12, part 56) with an output voltage Vout (figure 12, part VOUT) from the input voltage Vin (figure 12, part VIN) according to Vout = QnVin(figure 12, part VOUT; based on the inherency of the Q factor presented above, the output voltage Vout result in this equation).
Vinciarelli does not expressly disclose a primary side comprising a conductive sheet wrapped at least around a portion of the transformer core.
Garrity teaches (see figures 1-8) a primary side (figure 2a, part left primary side of transformer between N1/N2) comprising a conductive sheet (figure 5d, part 160) (figure 8a, part conductive sheet 180) wrapped at least around a portion of the transformer core (figure 5c, part 152) (columns 9 and 10; lines 59-67 and 1-11; the transformer winding 180 may form the primary winding 160 described above. As shown in FIG. 8a, the transformer winding 180 is stamped from a planar copper sheet), the conductive sheet (figure 5d, part 160) (figure 8a, part conductive sheet 180) electrically coupled with the plurality of solid state switches (figure 2a, parts N1 and Q1-Q4); a secondary side (figure 2a, part right secondary side of transformer between N1/N2) comprising a secondary winding (figure 2a, part N2) (figure 5b, part 142) wrapped at least around a portion of the transformer core (figure 5a, part 132)(columns 8 and 9; lines 63-67 and 1-10; a secondary winding 142 of cylindrical wire is wound around the outer surface of the support 132).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the transformer of Vinciarelli with the conductive (column 10; lines 9-11).
Regarding claim 2, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the output pulses have a voltage (figure 12, part VOUT). However, Vinciarelli does not expressly disclose a voltage greater than about 10 kV.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter circuit of Vinciarelli to obtain the output pulses have a voltage greater than about 10 kV, in order to obtain more accurate output based on the load demand. Additional, the invention would perform equally well with the resonant converter as taught by the combination of Vinciarelli and Garrity. Furthermore, the Application presented multiple options of output pulses (paragraph [0042]; a transformer resonant converter 100 that produces pulses with high voltage such as greater than, for example, 5 kV, 25 kV, 250 kV, 2500 kV). 
Regarding claim 3, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the output pulses (figure 12, part VOUT) have a frequency greater than 25 kHz (paragraph [0141]; frequencies higher than 1 MHz).
(see figures 1-59) a resonant frequency is greater than 100 kHz (figure 12, part resonant frequency) (paragraph [0160]; a resonant frequency of 2 MHz).
Regarding claim 5, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the output pulses have an output power (figure 12, part POUT). However, Vinciarelli does not expressly disclose an output power greater than 5 Kw.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter circuit of Vinciarelli to obtain the output pulses have an output power greater than 5 kW, in order to obtain more accurate output based on the load demand. Additional, the invention would perform equally well with the resonant converter as taught by the combination of Vinciarelli and Garrity. Furthermore, the Application presented multiple options of output pulses (paragraph [0042]; some embodiments may include the transformer resonant converter 100 that can produce high average output power such as greater than, for example, about 3 kW, 100 kW, 3 MW. For short bursts the peak power output, for example, may exceed 30 kW, 300 kW, 3 MW). 
Regarding claim 6, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the output pulses have an output power (figure 12, part POUT). However, Vinciarelli does not expressly disclose an output power greater than 50 Kw.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter circuit of Vinciarelli to obtain the output pulses have an output power greater than 50 kW, in (paragraph [0042]; some embodiments may include the transformer resonant converter 100 that can produce high average output power such as greater than, for example, about 3 kW, 100 kW, 3 MW. For short bursts the peak power output, for example, may exceed 30 kW, 300 kW, 3 MW). 
Regarding claim 7, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the resonant converter circuit (figure 12, part 92) has a switching transition time less than 40 ns (paragraph [00131]; 20 nanoseconds).
Regarding claim 8, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the resonant converter circuit (figure 12, part 92) has a total circuit inductance (figure 12, part total circuit inductance) less than about 300 nH (paragraph [0185]; 200 nH) as measured on a primary side of the transformer (figure 12, part primary side of transformer between 70 and 72).
Regarding claim 10, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the output pulses have a rise time, with a voltage slew rate (figure 12, part a rise time, with a voltage slew rate of VOUT). However, Vinciarelli does not expressly disclose the output pulses have a rise time, with a voltage slew rate greater than 109 V/s.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter circuit of Vinciarelli to obtain the output pulses have a rise time, with a voltage slew rate greater 9 V/s, in order to obtain more accurate output based on the load demand. Additional, the invention would perform equally well with the resonant converter as taught by the combination of Vinciarelli and Garrity. 
Regarding claim 11, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the resonant converter circuit (figure 12, part 92) has a power density greater than 1 W/cm3 (paragraph [0190]; a power density of 500 watts per cubic inch).
Regarding claim 12, Vinciarelli and Garrity teach everything claimed as applied above (see claim 1). Further, Vinciarelli discloses (see figures 1-59) the stray capacitance Cs (figure 12, part CR) and a total circuit resonant capacitance C (figure 12, part total circuit resonant capacitance). However, Vinciarelli does not expressly disclose the stray capacitance Cs comprises more than 50% of a total circuit resonant capacitance C.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter circuit of Vinciarelli to obtain the stray capacitance Cs comprises more than 50% of a total circuit resonant capacitance C, in order to obtain more efficient and accurate power conversion performance. Additional, the invention would perform equally well with the resonant converter as taught by the combination of Vinciarelli and Garrity. 
Regarding claim 13, Vinciarelli discloses (see figures 1-59) a resonant converter circuit (figure 12, part 92)(paragraph [0138]; the resonant circuit (i.e., the series circuit comprising resonant inductance 74, which may consist totally or partially of the leakage inductance of transformer 70, and resonant capacitor, 33)) comprising: a transformer (figure 12, part transformer between 70 and 72) having: a transformer core (figure 12, part  (paragraph [0136]; the core of the transformer 70); a winding (figure 12, part winding of 70) wrapped at least around a portion of the transformer core  (figure 12, part transformer core between 70 and 72); a plurality of secondary windings (figure 12, part plurality of secondary windings of 72) wrapped at least around a portion of the transformer core (figure 12, part transformer core between 70 and 72); a stray inductance, Ls,  wherein the stray inductance, Ls, is not from an inductor (figure 12, part LR); a stray capacitance, Cs wherein the stray capacitance, Cs, is not from a capacitor (figure 12, part CR) (paragraph [0185]; the resonant capacitance, CR, was 52,000 pF and the resonant inductance, LR, was 200 nH); and a resistor with a resistance, R, (figure 12, part intrinsic equivalent winding resistance of 70; example of this equivalent resistance is presented in figure 35, part Rtp)(paragraph [0147]; the transformer has a primary and secondary equivalent series resistance Rtp and Rts) in series with the transformer (figure 12, part 70; example of this equivalent resistance is presented in figure 35, parts Rtp in series with 314); wherein the resonant converter circuit (figure 12, part 92) produces a Q factor (paragraph [0156]; The "quality factor" Q, of a series resonant converter) according to                          
                            Q
                            =
                            
                                
                                    1
                                
                                
                                    R
                                
                            
                             
                            
                                
                                    
                                        L
                                        s
                                    
                                    
                                        C
                                        s
                                    
                                
                            
                        
                      (this Q factor equation is inherent for the series RLC circuit presented in Vinciarelli. The series RLC circuit presented in figure 12, parts CR, LR and intrinsic equivalent winding resistance of 70 produce a Q factor according to this equation [                        
                            Q
                            =
                            
                                
                                    1
                                
                                
                                     
                                    i
                                    n
                                    t
                                    r
                                    i
                                    n
                                    s
                                    i
                                    c
                                     
                                    e
                                    q
                                    u
                                    i
                                    v
                                    a
                                    l
                                    e
                                    n
                                    t
                                     
                                    w
                                    i
                                    n
                                    d
                                    i
                                    n
                                    g
                                     
                                    r
                                    e
                                    s
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                
                            
                             
                            
                                
                                    
                                        L
                                        R
                                    
                                    
                                        C
                                        R
                                    
                                
                            
                        
                    ]. In order to provide more evidence about this inherent equation, the reference Ide (US 2009/0322307) teaches .
Vinciarelli does not expressly disclose a conductive sheet wrapped at least around a portion of the transformer core.
Garrity teaches (see figures 1-8) a conductive sheet (figure 5d, part 160) (figure 8a, part conductive sheet 180) wrapped at least around a portion of the transformer core (figure 5c, part 152) (columns 9 and 10; lines 59-67 and 1-11; the transformer winding 180 may form the primary winding 160 described above. As shown in FIG. 8a, the transformer winding 180 is stamped from a planar copper sheet), the conductive sheet (figure 5d, part 160) (figure 8a, part conductive sheet 180) electrically coupled with the plurality of solid state switches (figure 2a, parts N1 and Q1-Q4); a secondary side (figure 2a, part right secondary side of transformer between N1/N2) comprising a secondary winding (figure 2a, part N2) (figure 5b, part 142) wrapped at least around a portion of the transformer core (figure 5a, part 132)(columns 8 and 9; lines 63-67 and 1-10; a secondary winding 142 of cylindrical wire is wound around the outer surface of the support 132).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the transformer of Vinciarelli with the conductive sheet features as taught Garrity and obtain a transformer having: a transformer core; a conductive sheet wrapped at least around a portion of the transformer core; a plurality of secondary windings wrapped at least around a portion of the transformer core; a stray inductance, Ls, wherein the stray inductance, Ls, is not from an inductor; a stray capacitance, Cs, wherein the stray capacitance, Cs, is not from a capacitor; and a resistor with a resistance, (column 10; lines 9-11).
Regarding claim 14, Vinciarelli and Garrity teach everything claimed as applied above (see claim 13). Further, Vinciarelli discloses (see figures 1-59) the transformer (figure 12, part transformer between 70 and 72) has a turn ratio n (figure 12, part turn ratio of transformer between 70 and 72) and the resonant converter circuit (figure 12, part 92) produces an output voltage, Vout, (figure 12, part VOUT) from the input voltage Vin (figure 12, part VIN) according to Vout = QnVin(figure 12, part VOUT; based on the inherency of the Q factor presented above, the output voltage Vout result in this equation).
Regarding claim 15, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, Vinciarelli and Garrity teach everything claimed as applied above (see claim 13). Further, Vinciarelli discloses (see figures 1-59) the resonant converter circuit operates at a resonant frequency greater than 0.1 MHz (figure 12, part resonant frequency) (paragraph [0160]; a resonant frequency of 2 MHz).
Regarding claim 17, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claim 8 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 10 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 21, claim 11 has the same limitations, based on this is rejected for the same reasons.
(see figures 1-59) the resonant converter circuit (figure 12, part 92) does not include an inductor (figure 12, part LR) (paragraph [0185]; the resonant inductance, LR, was 200 nH).
Regarding claim 23, Vinciarelli and Garrity teach everything claimed as applied above (see claim 13). Further, Vinciarelli discloses (see figures 1-59) the resonant converter  circuit (figure 12, part 92) does not include a capacitor (figure 12, part CR) (paragraph [0185]; the resonant capacitance, CR, was 52,000 pF).
Regarding claim 25, Vinciarelli and Garrity teach everything claimed as applied above (see claim 13). Further, Vinciarelli discloses (see figures 1-59) the stray inductance Ls (figure 12, part LR) and a total circuit inductance (figure 12, part total circuit inductance). However, Vinciarelli does not expressly disclose the stray inductance Ls comprises more than 50% of a total circuit inductance.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter circuit of Vinciarelli to obtain the stray inductance Ls comprises more than 50% of a total circuit inductance, in order to obtain more efficient and accurate power conversion performance. Additional, the invention would perform equally well with the resonant converter as taught by the combination of Vinciarelli and Garrity. 
Regarding claim 26, claim 10 has the same limitations, based on this is rejected for the same reasons.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2003/0227280), in view of Garrity et al. (US 8,410,889), hereinafter Garrity, and further in view of Ide (US 2009/0322307).
(see figures 1-59) the resonant converter  circuit (figure 12, part 92) operates with a total circuit capacitance (figure 12, part total circuit capacitance) as measured on a secondary side of the transformer (figure 12, part secondary side of transformer between 70 and 72). However, Vinciarelli does not expressly disclose a total circuit capacitance of less than about 100 pF.
Ide teaches (see figures 1-14) the resonant converter circuit (figure 1A) operates with a total circuit capacitance of less than about 100 pF (paragraph [0120]; C=50 pF).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter of Vinciarelli with the capacitance features as taught by Ide and obtain the resonant converter circuit operates with a total circuit capacitance of less than about 100 pF as measured on a secondary side of the transformer, because it provides more efficient and accurate power conversion.
Regarding claim 19, claim 9 has the same limitations, based on this is rejected for the same reasons.
10.       Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2003/0227280), in view of Garrity et al. (US 8,410,889), hereinafter Garrity, and further in view of French et al. (US 2009/0016549), hereinafter French.
Regarding claim 24, Vinciarelli and Garrity teach everything claimed as applied above (see claim 13). However, Vinciarelli does not expressly disclose a ratio between a peak output power and an average output power is greater than a factor of 10.
French teaches (see figure 5) a ratio between a peak output power and an average output power (paragraph [0059]; At a peak-to-average power ratio of .
It would have been obvious to one having ordinary skill in the art before the effective
filling date of the claimed invention to configure the resonant converter of Vinciarelli with the ratio feature as taught by French, because it provides efficient power ration for different types of loads (paragraph [0036]).
In re Aller, 105 USPQ 233 (MPEP 2144.05 (II)) discloses discovering the optimum or
workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the ratio between a peak output power and an average output power is greater than a factor of 10 in order to obtain more efficient performance. Additional, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839